PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/576,201
Filing Date: 19 Sept 2019
Appellant(s): BRIGGS et al.



__________________
Robert Joseph Kroczynski, reg. no. 53,160
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2021 appealing from the Office action mailed on 05/28/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/28/2021 from which the appeal is taken is being maintained by the examiner. 
The following grounds of rejection are applicable to the appealed claims.

Double Patenting
Claims 1-2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 U.S. Patent No. 10,541,206.

Claim Rejections - 35 USC § 102
Claims 1, 2, 6-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al.  (US2017/0194191).

Claim Rejections - 35 USC § 103
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2017/0194191) in view of Liu et al. (US7871922).


(2) Response to Argument
Appellant’s arguments filed on 11/12/2021 have been fully considered but they are not persuasive.
Issue 1: Appellant has Waived the Rejection of Claims 1, 2 and 5-8 for Double Patenting

The Final Rejection dated 05/28/2021 rejected claims 1, 2 and 5-8 for non-statutory double patenting (see, Final Rejection at pp. 3-5). The Appeal Brief does not address this rejection (see, e.g., Appeal Brief’s table of contents at pp. 2).

Because Appellant has not explained why the examiner erred as to this ground of rejection, this rejection is not part of the Board’s limited de novo review.  See MPEP 1205.02, citing Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011).

Issue 2: Whether Claims 1, 2, 6-10, and 13-14 are anticipated under 35 U.S.C. §102(a)(2) as allegedly being anticipated by U.S. Patent Application Publication Number 2017/0194191 to Chen et al.

(a) The appellant argues:
“Regarding the rejection of independent claims 1 and 9, Chen fails to disclose or teach, at least, “‘an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines,” as claimed. Contrary to the rejections, Chen describes the features of a landing 

The examiner responds:
The examiner respectfully disagrees. The examiner has interpreted Figs. 5A and 5B in a manner fully consistent with the description provided in the Chen reference’s specification, as detailed below.
Initially, for the purpose of examination, the examiner has construed the limitation “exclusion zone” as defined by appellant in the Specification, Par. [0065], L. 2-4: “An exclusion zone is an area in which a dielectric material is present between lines, i.e., completely filling the area between adjacent lines, in which the vias are formed to avoid the vias from entering an air gap”.
The examiner submits that regarding Claim 1, Chen (see, e.g., Figs. 5A-B, and Par. [0039]) shows all aspects of the instant invention, including an electrical device comprising:
- a plurality of electrically conductive lines (e.g., conductive lines 120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gaps 150) between the plurality of electrically conductive lines and in a same level as the plurality of electrically 
- a plurality of interconnects (e.g., via structures 160 of at least one single interconnect units 170) in electrical communication with said plurality of electrically conductive lines, wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160 landings, thus are devoid of exclusion zones)

The examiner disagrees with appellant’s erroneous limiting interpretation of the embodiment disclosed by Chen in Figs 5A-B and Par. [0039]. The appellant states that “The air gaps 150 are necessarily interrupted by landing mark 152, as repeatedly described by Chen, and so would be understood by a person of ordinary skill in the art to be an exclusion zone because it is filled with a dielectric material of first insulating layer 112 on both sides of conductive lines 120, which is covered by patterned hard mask 130 and photoresist pattern 132” (see, pp. 15, L. 5-9). 
While appellant’s statement applies to a first preferred embodiment of Chen’s invention (see, Figs. 1 A-4B and Par. [0030]-[0038]), wherein air gaps 150 within insulating material 110 and arranged in a same column are indeed fully physically separated from each other by landmarks 152 and insulating material patterns 110 of proximate interconnect units 170, which completely e.g., Figs. 3C, 4A-B and Par. [0036], L. 51-58), such arrangement is not relevant to the second preferred embodiment of Chen’s invention of Figs. 5A-B.
In the second preferred embodiment discussed in Figs 5A-B and Par. [0039], Chen differently discloses the formation of at least one interconnection unit 170 that is independently placed in the interconnect layout structure 200, wherein a landing mark 152 and an insulating material pattern 110 separate air gaps 150 arranged in same columns (as can be seen in a top view illustrated in Fig. 5A), with landing mark 152 being: 1) at a level above a conductive line 120 at a location corresponding to the conductive line, and 2)  impinging into a portion of the space separating two neighboring conductive lines; with the insulating material pattern 110 at a level between the conductive lines and formed on sidewalls thereof, to define air gaps therebetween. Therefore, with landing mark 152 only being formed on one side of gap 150, as opposed to both sides like in the first preferred embodiment, the air gap 150 is merely pinched rather than interrupted by landing mark 152, as argued by the appellant, and “the stripe shape of the air gaps 150 still remains” as stated by Chen (see, e.g., Par. [0039], L. 34-41). 
Accordingly, since at least a portion of air gap 150 remains unfilled by dielectric materials 110 and 152 at a location between two neighboring conductive lines proximate to interconnect unit 170, a person of ordinary skill in the art would not understand Chen as disclosing an electrical device i.e., completely filling the area between adjacent lines, in which the vias are formed. 

(b) The appellant argues:
“Chen fails to describe FIG. 5A as a cross-section or a top view, so there is no clear way to know what FIG. 5A is illustrating.”

The examiner responds:
The examiner respectfully disagrees. Figs. 5A and 5B illustrate axes D1 and D2, providing a relative reference orientation to the drawings depicted, and one skilled in the art would have identified Fig. 5A as being a top/plan view of Fig. 5B.

(c) The appellant argues:
“It is improper for the Examiner to ignore the description in the specification provided by the inventor of the reference the Examiner is citing to interject his own contrary interpretation of the described feature(s) in order to maintain the rejection.”

The examiner responds:
The examiner respectfully disagrees that the description has been ignored as asserted by the appellant. The examiner has interpreted the features described in Figs. 5A and 5B in accordance with the description in the (a) supra.
(d) The appellant argues:
“Chen fails to enable the alleged features used for the rejection because Chen does not describe how to fabricate continuous air gaps 150 that are still under landing mark 152 and interrupted by interconnect unit 170”

The examiner responds:
The examiner respectfully disagrees. The appellant has mischaracterized the examiner’s rejection and the features used for the rejection are fully enabled by Chen’s disclosure. Contrary to appellant’s argument, the continuous air gaps 150 would not be “still under landing mark 152 and interrupted by interconnect unit 170” as stated, but locally “pinched” by the landing mark 152 of inserted interconnect unit 170, the difference with the other disclosed processes being that an interconnection unit 170 is independently placed, thus affecting only one side of the air gap sidewall, instead of fully bridging both sidewalls when a plurality of proximate interconnect units 170 are implements.

 Therefore, in view of the above, claim 1 should stand properly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.  

Similarly, the examiner submits that regarding Claim 9, Chen (see, e.g., Figs. 5A-B, and Par. [0035],[0039]) shows all aspects of the instant invention, including an electrical device comprising:
120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gap 150) between the plurality of electrically conductive lines and in a same level as the plurality of electrically conductive lines, wherein one air gap of the plurality of air gaps is present between each adjacent pair of the plurality of adjacent electrically conductive lines
- a plurality of interconnects (e.g., via structures 160 of interconnect units 170) in electrical communication and self-aligned with said plurality of electrically conductive lines (see, Par. [0035], L. 16-24: via structures 160 are formed self-aligned to opening in landing mark 152 on conductive lines 120), wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160 landings, thus are devoid of exclusion zones)

Also, the examiner’s responses in 2(a)-(d) stated above with regards to Claim 1 are considered repeated here. Therefore, claim 9 should also stand properly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.  
Claims 2 and 6-8 depend from claim 1, and claims 10 and 13-14 depend from claim 9, respectively, are should therefore stand properly rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen for at least the reasons discussed above for claims 1 and 9.

Issue 3: Whether Claims 5 and 12 are unpatentable under 35 U.S.C. §103 by U.S. Patent Application Publication Number 2017/0194191 to Chen et al. in view of U.S. Patent No. 7,871,922 to Liu et al.

(a) The appellant argues:
“Liu fails to remedy the deficiencies of Chen because Liu fails to describe interconnects positioned relative to air gaps without an exclusion zone” and “Liu relates to “interconnect structure with the air gaps.” Liu, however, fails to discuss the lack of an exclusion zone”.

The examiner responds:
Appellant’s arguments are considered moot since the examiner has not relied on Liu to remedy the alleged deficiencies of Chen related to interconnects positioned relative to air gaps without an exclusion zone, as Chen already anticipates the argued missing features. See examiner’s response to issue (2)(a) supra.
Instead, the examiner submits that regarding claims 5 and 12, while Chen (see, e.g., Figs. 5A-B and Par. [0004]-[0006]) discloses that his inventions address the issue of RC delay from adjacent conductive lines in ultra large scale integration (ULSI), he is silent about any pitch value separating said adjacent conductive lines. Liu (see, e.g., Figs. 2B, 2J, and Col. 3, L. 44-53), on the other hand and in the same field of endeavor, teaches adjacent conductive lines 230 in sub-22nm technology and having air gaps 247 b between said conductive lines is, e.g., 30nm or more.
Accordingly, it would have been obvious to one of ordinary skill in the art to have the claimed pitch between adjacent electrically conductive lines in the electrical device of Chen because a pitch of at least 30nm was known in the semiconductor art as a pitch for air-gap-separated sub-22nm technology conductive lines as suggested by Liu and applying a known pitch to a known highly integrated arrangement of conductive lines would have been a predictable, conventional choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007). Therefore, Chen in view of Liu teaches that a pitch separating adjacent ones of the plurality of electrically conductive lines in the plurality of electrically conductive lines ranges from 30 nm to 80 nm.
Accordingly, in view of the above, claims 5 and 12 should stand properly rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Liu et al.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
     /YOUNES BOULGHASSOUL/     Primary Examiner, Art Unit 2814                                                                                                                                                                                          


/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                                        
 /JUSTIN P BETTENDORF/   RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.